Name: Commission Regulation (EEC) No 324/89 of 8 February 1989 on the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 2. 89 Official Journal of the European Communities No L 38/ 15 COMMISSION REGULATION (EEC) No 324/89 of 8 February 1989 on the sale of olive oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (&gt;), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 12 thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the intervention agencies is to be put up for sale by tender except when special conditions require other procedures to be used ; Whereas, the Italian intervention agency has a stock of lampante olive oil from intervention during the 1983/84 marketing year ; Whereas, in view of the special characteristics of the oil , and of the fact that it has deteriorated as a result of prolonged storage, the provisions of Article 4 (2) of Council Regulation (EEC) No 3247/81 (4) should be applied ; whereas for the same reasons it should be sold as a single lot ; whereas such a sale may therefore interest only a limited number of operators ; whereas in these circumstances the procedure of sale by tender will not be adopted ; whereas the Italian intervention agency should therefore sell this product on the best possible terms available on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency, Azienda di Stato per gli interventi nel mercato agricolo, hereinafter called AIMA, shall sell for the best price it can obtain, one lot of 280 tonnes of lampante virgin olive oil it holds as a result of intervention on the market of olive oil during the 1983/84 olive oil marketing, stored at the Lamezia Terme (Lenti) warehouse of the Catanzaro intervention centre. 2. The notice of sale shall be displayed by AIMA at its head office at Via Palestro, 81 , Rome, Italy for at least 10 days before the date set for the sale. 3 . Sale of the product referred to in paragraph 1 shall be effected before 30 April 1989. Delivery of the product sold must take place before 30 June 1989. AIMA shall inform the Commission as soon as possible of the outcome of the sale. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 331 , 28 . 11 . 1978, p. 13 . (4) OJ No L 327, 14. 11 . 1981 , p. 1 .